Case: 14-41411      Document: 00513241817         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41411
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CESAR CUEVAS-MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-238-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Cesar Cuevas-Medina raises
an argument that he concedes is foreclosed by United States v. Betancourt, 586
F.3d 303, 308-09 (5th Cir. 2009), which held that knowledge of drug type and
quantity is not an element of a 21 U.S.C. § 841 offense. Nor is knowledge of
drug type and quantity an element of an offense under 21 U.S.C. § 952(a) or 21
U.S.C. § 960(a). See United States v. Valencia-Gonzales, 172 F.3d 344, 345-46


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41411   Document: 00513241817     Page: 2   Date Filed: 10/22/2015


                                No. 14-41411

(5th Cir. 1999); United States v. Restrepo-Granda, 575 F.2d 524, 527 (5th Cir.
1978). The unopposed motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                      2